Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 1 of 10 Page ID #:54
   1
   2
   3
   4
   5
   6
   7
   8
   9
                           UNITED STATES DISTRICT COURT
   10
                          CENTRAL DISTRICT OF CALIFORNIA
   11
   12 ANTON INTERNATIONAL, INC.                  Case No. 5:21−cv−00124−JWH−SHK
   13                Plaintiff(s),
                                                 STANDING ORDER
   14        v.
   15 NINGBO MIZHIHE IMPORT AND
      EXPERT CO., LTD., et al.
   16
               Defendant(s).
   17
   18
   19
   20
   21   PLEASE READ THIS ORDER CAREFULLY. IT CONTROLS THIS CASE

   22       AND DIFFERS IN SOME RESPECTS FROM THE LOCAL RULES.

   23
   24   •     If this case was removed to this Court, the removing Defendant shall

   25   immediately serve this Order on all other parties.

   26   •     Otherwise, Plaintiff shall immediately serve this Order on all parties.

   27
   28


                                               −1−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 2 of 10 Page ID #:55
   1         This action has been assigned to the calendar of Judge John W. Holcomb.

   2         The Court and litigants bear joint responsibility for the progress of litigation

   3    in the Federal Courts. To secure the just, speedy, and inexpensive determination of

   4    every action, see Fed. R. Civ. P. 1, all counsel are hereby ordered to become

   5    familiar with the Federal Rules of Civil Procedure and the Local Rules of the

   6    Central District of California.

   7         The Court further orders as follows:

   8         1. Service of the Complaint. Plaintiff shall serve the Complaint

   9    promptly in accordance with Rule 4 of the Federal Rules of Civil Procedure and

   10   shall file the proofs of service pursuant to L.R. 5-3.1.

   11        2. Removed Actions. Any answers filed in state court must be re-filed

   12   in this Court, either as an exhibit to the Notice of Removal or as a separate filing.

   13   Any pending motions must be re-noticed in accordance with L.R. 6-1.

   14        3. Assignment to a Magistrate Judge. Under 28 U.S.C. § 636, the

   15   parties may consent to have a Magistrate Judge preside over all proceedings. The

   16   Magistrate Judges who accept those designations are identified on the Central

   17   District’s website, which also contains the consent form.

   18        4. Electronic Filing. This Court uses an electronic filing system for

   19   documents. Information regarding the Court’s Electronic Case Filing system is

   20   available on the Court’s website at www.cacd.uscourts.gov/cmecf.

   21        All documents required to be e-filed in this matter can be found in General

   22   Order No. 10-07 and L.R. 5-4. The Court specifically directs litigants to

   23   L.R. 5-4.3.1, requiring that all electronically filed documents be created by

   24   publishing the document to PDF, and not by scanning paper documents.

   25        5. Mandatory Chambers Copies. All original filings are to be filed

   26   electronically pursuant to Local Rule 5-4. The Court requires one (1) Mandatory

   27   Chambers Copy of ONLY the following filed documents:

   28


                                                −2−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 3 of 10 Page ID #:56
   1             a.      Civil matters: Motions and related documents (e.g.,

   2         oppositions, replies, exhibits); ex parte applications and related documents

   3         (e.g., oppositions and exhibits); and Joint Rule 26(f) reports;

   4             b.      Criminal matters: All motions and related documents and

   5         exhibits; plea agreements(s); and sentencing memorandum and objections to

   6         the pre-sentence reports.

   7         Mandatory Chambers Copies shall be delivered to the Courtesy Box, located

   8    outside of Courtroom 2 on the second floor of the United States District Court,

   9    3470 Twelfth Street, Riverside, California 92501, no later than 5:00 p.m. on the

   10   first court day following the e-filing. Alternatively, Counsel may transmit such

   11   conformed Mandatory Chambers Copies via FedEx, UPS, or other overnight

   12   service, for delivery no later than 5:00 p.m. on the first court day following the

   13   e-filing, addressed to the Chambers of Judge John W. Holcomb, U.S. District

   14   Court for the Central District of California, Courtroom 2, 3470 Twelfth Street,

   15   Riverside, CA 92501. All Mandatory Chambers Copies shall comply with the

   16   document formatting requirements of L.R. 11-3, except for the blue-backing

   17   requirement of L.R. 11-4.1, which is hereby waived. If the filing party and its

   18   counsel fail to deliver a Mandatory Chambers Copy in full compliance with this

   19   Order and L.R. 11-3, the Court may, on its own motion, reschedule any related

   20   hearing and impose sanctions.

   21        6. Proposed Orders. Each party filing or opposing a motion or seeking

   22   the determination of any matter shall serve and electronically lodge a proposed

   23   order that sets forth the relief or action sought and a brief statement of the rationale

   24   for the decision with appropriate citations.

   25        7. Presence of Lead Counsel. Lead trial counsel for each party must

   26   attend any scheduling and pretrial conferences set by the Court. Failure of lead

   27   trial counsel to appear for those proceedings is a basis for sanctions.

   28


                                                −3−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 4 of 10 Page ID #:57
   1         8. Discovery. All discovery matters have been referred to a United

   2    States Magistrate Judge. The Magistrate Judge’s initials follow the District

   3    Judge’s initials in the case number assigned to the matter. The words

   4    “DISCOVERY MATTER” shall appear in the caption of all documents relating to

   5    discovery to insure proper routing. Unless the assigned Magistrate Judge explicitly

   6    waives the Mandatory Chambers Copy rule, Counsel shall deliver Mandatory

   7    Chambers Copies of discovery-related papers to the assigned Magistrate Judge

   8    (rather than to this Court).

   9         9. Motions - General Requirements.

   10             a. Time for Hearing Motions. Motions shall be filed and set for

   11        hearing in accordance with L.R. 6-1. Motions will be heard on Fridays

   12        commencing at 9:00 a.m. Any motion noticed for a holiday shall

   13        automatically be set to the next Friday without further notice to the parties.

   14             b. Length and Format of Motions. Memoranda of Points and

   15        Authorities in support of or in opposition to motions shall not exceed 25

   16        pages. Replies shall not exceed 12 pages. Only in rare instances, and for

   17        good cause shown, will the Court grant an application to extend these page

   18        limitations. When citing to legal databases, wherever possible cite to

   19        Westlaw rather than Lexis.

   20             c. Voluminous Materials. If documentary evidence in support of

   21        or in opposition to a motion exceeds 50 pages, the evidence must be

   22        separately bound and tabbed and include an index. If such evidence exceeds

   23        200 pages, the documents shall be placed in a three-ring binder, with an

   24        index and with each item of evidence separated by a tab divider.

   25             d. Withdrawal of, or Non-Opposition to, Motions. In the event

   26        that the parties resolve a pending motion, they must notify the Court

   27        immediately. Sanctions may issue for failure to comply with this

   28        requirement, or the broader requirement set forth in L.R. 7-16 that any party


                                               −4−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 5 of 10 Page ID #:58
   1         who intends to withdraw a motion, not to oppose a motion, or to seek a

   2         continuance of the hearing date for a motion, must notify the Court by noon

   3         on the Tuesday preceding the hearing date.

   4         10. Motions to Amend. In addition to the requirements of L.R. 15, all

   5    motions to amend pleadings shall (1) state the effect of the amendment; and

   6    (2) identify the page(s), line number(s), and wording of any proposed change or

   7    addition of material.

   8         11. Class Actions. Notwithstanding L.R. 23-3, the deadline for the filing

   9    of a motion for class certification will be set during the Scheduling Conference

   10   and/or in a Scheduling Order. If the Court does not expressly set a separate

   11   deadline for the filing of a motion for class certification, then such deadline shall

   12   be the same as the deadline for filing dispositive motions. No request for relief

   13   from L.R. 23-3 is necessary.

   14        12. Motions for Summary Judgment or Partial Summary Judgment.

   15   No party may file more than one motion pursuant to Rule 56 of the Federal Rules

   16   of Civil Procedure regardless of whether such motion is denominated as a motion

   17   for summary judgment or summary adjudication. Parties offering evidence in

   18   support of, or in opposition to, a Rule 56 motion must cite to specific page and line

   19   numbers in depositions and paragraph numbers in declarations and affidavits.

   20   Furthermore, such evidence must be authenticated properly. The Court directs the

   21   parties to become familiar with Orr v. Bank of America, NT & SA, 285 F.3d 764

   22   (9th Cir. 2002).

   23            a.   Statements of Undisputed Facts and Genuine Disputes. The

   24      moving party’s brief shall be accompanied by a Statement of Undisputed

   25      Facts (“SUF”). The SUF shall be presented in a table format and include the

   26      following columns:

   27                  i.   The first column shall contain the number of the fact

   28            alleged to be undisputed.


                                                −5−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 6 of 10 Page ID #:59
   1                   ii.   The second column shall contain a plain statement of the

   2              fact. Facts shall not be compound. If, for instance, the required

   3              response is that the fact is disputed in part, the fact is compound.

   4              Further, neither legal arguments nor conclusions constitute facts.

   5                   iii. The third column shall contain a citation to admissible

   6              evidence the party believes supports the proffered fact.

   7          For example:

   8    Pl.’s SUF                       Fact                     Supporting Evidence
           No.
   9
   10   1.             Plaintiff was driving her car when      Decl. of Plaintiff ¶2.
                       she went through the intersection.
   11
        2.             The light was green when Plaintiff      Decl. of Plaintiff ¶4.
   12                  went through the intersection.

   13   3.             Plaintiff was driving at 35 miles per Decl. of Plaintiff ¶ Decl. of
                       hour when she traveled through the Plaintiff’s Expert ¶ 14.
   14                  intersection.

   15   ...            ...                                     ...
   16
   17         The party opposing the summary judgment motion shall include with its

   18   opposition a Statement of Genuine Disputes of Material Fact that includes the

   19   moving party’s table, but the opposing party shall add a fourth column to the

   20   moving party’s table identifying those facts that are in dispute, briefly explaining
   21   the dispute, and citing the evidence supporting the dispute. The opposing party
   22   shall not set forth legal or evidentiary objections in the statement of genuine
   23   disputes of material fact. For example:
   24
   25
   26
   27
   28


                                                −6−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 7 of 10 Page ID #:60
   1     Pl.’s               Fact                   Supporting               Def.’s Response
        SUF No.                                      Evidence
   2
   3    1.          Plaintiff was driving     Decl. of Plaintiff ¶ 2. Undisputed.
                    her car when she
   4                went through the
                    intersection.
   5
   6    2.          The light was green       Decl. of Plaintiff ¶ 4. Disputed. The light was
                    when Plaintiff went                               red when Plaintiff
   7                through the                                       traveled through the
                    intersection.                                     intersection. (Decl. of
   8                                                                  Defendant ¶ 6.)

   9    3.          Plaintiff was driving     Decl. of Plaintiff ¶ 7; Disputed. Plaintiff was
                    at 35 miles per hour      Dec. of Plaintiff’s     driving 52 miles per
   10               when she traveled         Expert ¶ 14.            hour when she went
                    through the                                       through the intersection.
   11               intersection.                                     (Decl. of Defendant’s
                                                                      Expert ¶ 9.)
   12
   13   ...         ...                       ...                      ...

   14
   15         If a party fails to dispute a fact properly by offering evidence that does not
   16   contradict the proffered fact, the Court will deem the fact undisputed for purposes
   17   of the motion. See Fed. R. Civ. P. 56(e)(2), L.R. 56-3.
   18         If the party opposing the summary judgment motion wishes to include its
   19   own set of undisputed facts, it may include them in a second table at the end of its
   20   statement of genuine disputes of material fact. The opposing party’s undisputed
   21   facts shall be set forth in the same manner as the moving party’s SUF. For
   22   example:
   23     Def.’s                       Fact                        Supporting Evidence
         SUF No.
   24
   25   1.             The tires on Plaintiff’s car had only 1 Decl. of Mechanic ¶ 5.
                       millimeter of tread remaining at the
   26                  time of the accident.

   27   ...            ...                                       ...
   28


                                                −7−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 8 of 10 Page ID #:61
   1          If either party fails to provide a pin cite to the supporting evidence, the Court

   2    will deem the proffered fact (or dispute) unsupported. See generally Christian

   3    Legal Soc. v. Wu, 626 F.3d 483, 488 (9th Cir. 2010) (“Judges are not like pigs,

   4    hunting for truffles buried in briefs.” (quoting Greenwood v. FAA, 28 F.3d 971,

   5    977 (9th Cir. 1994) (quoting United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.

   6    1991) (per curiam)) (alteration omitted))).

   7              b. Objections to Evidence. Parties shall file any legal objections

   8          to the other party’s proffered evidence under separate cover. The

   9          evidentiary objections should be presented in a three-column format and

   10         include the following columns:

   11                  i. The first column shall contain the number of the fact

   12             objected to, using the numbering submitted in the moving party’s SUF

   13             if applicable.

   14                  ii.    The second column shall identify the item objected to,

   15             including its page and line number if applicable.

   16                  iii.   The third column shall set forth a concise objection (e.g.,

   17              hearsay, lacks foundation, etc.) with a citation to the Federal

   18              Rules of Evidence or, where applicable, a case citation.

   19         For example:

   20
   21    Fact No.                      Fact                               Objection
   22
        3.            Plaintiff was driving at 35 miles per Irrelevant. F.R.E. 402.
   23                 hour when she traveled through the
                      intersection. (Decl. of Plaintiff ¶ 7;
   24                 Decl. of Plaintiff’s Expert ¶ 14)
   25
        ...           ...                                      ...
   26
   27         13. Ex Parte Applications. Ex Parte applications are considered on the

   28   papers and are not usually set for hearing. Counsel are advised that this Court


                                                 −8−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 9 of 10 Page ID #:62
   1    allows ex parte applications solely for extraordinary relief. Sanctions may be

   2    imposed for misuse of ex parte applications. See In re Intermagnetics Am., Inc.,

   3    101 B.R. 191 (Bankr. C.D. Cal. 1989). Counsel also should become familiar with

   4    Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488

   5    (C.D. Cal. 1995), regarding ex parte applications.

   6         The Court directs Counsel’s attention to L.R. 7-19. The moving party’s

   7    declaration in support of an ex parte application shall show compliance with

   8    L.R. 7-19 and this Order, and it shall include a statement of opposing counsel’s

   9    position. Failure to do so ensures the application will be DENIED. If counsel does

   10   not intend to oppose an ex parte application, counsel must inform the Courtroom

   11   Deputy Clerk (951-328-4462). As with all motion papers, counsel must deliver a

   12   Mandatory Chambers Copy in accordance with Paragraph 5 above. Counsel will

   13   be notified by the Courtroom Deputy Clerk of the Court’s ruling, or of a hearing

   14   time and date if the Court determines that a hearing is necessary.

   15        14. Stipulations. Stipulations extending scheduling dates set by this

   16   Court are not effective unless approved by the Court. Continuances will be

   17   granted only upon a showing of good cause.

   18        15. Communications with Chambers. Unless requested to do so,

   19   counsel shall not attempt to contact the Court or its staff by telephone or by any

   20   other ex parte means. Counsel are directed to review the Central District’s website

   21   at www.cacd.uscourts.gov for the Local Rules, filing procedures, judges’

   22   procedures and schedules, calendars, forms, and Pacer access. Counsel may

   23   contact the Courtroom Deputy Clerk, Irene Vazquez, by telephone at

   24   951-328-4462 or by email at irene_vazquez@cacd.uscourts.gov only in the event

   25   that counsel cannot find the desired information through all available resources.

   26        16. Telephonic and Video Appearances. Counsel must request a

   27   telephonic or video appearance for a hearing through the Courtroom Deputy Clerk,

   28


                                               −9−
Case 5:21-cv-00124-JWH-SHK Document 9 Filed 01/28/21 Page 10 of 10 Page ID #:63
   1    by email at JWH_Chambers@cacd.uscourts.gov, at least one week before

   2    the scheduled hearing.

   3
   4
        Dated: January 28, 2021
   5
                                       John W. Holcomb
   6                                   UNITED STATES DISTRICT JUDGE

   7
   8
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                          −10−
